               Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 1 of 13



Anthony Paduano
Noah H. Bunzl
PADUANO & WEINTRAUB LLP
1251 Avenue of the Americas
New York, New York 10020
212-785-9100
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHAEL WOLFF                                                  :
and VICTORIA WOLFF,
                                                               :
                           Plaintiffs,
                                                               :     COMPLAINT
                  -against-
                                                               :     Jury Trial Demanded
DAVID W. GLENN and
ANGELA GLENN,                                                  :     Civ.

                          Defendants,                         :

                 -and-                                        :

DAVID W. SHIPPER, ESQ.,                                       :
as ESCROWEE,
                                                              :
                             Relief Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                 Michael Wolff and Victoria Wolff, as and for their Complaint, allege:

                                          Parties and Jurisdiction

                 1.       Plaintiffs Michael Wolff and Victoria Wolff (“Purchasers”),

husband and wife, are residents and citizens of the State of New York and maintain

their primary residence in New York County.
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 2 of 13



             2.     Defendants David W. Glenn and Angela Glenn (“Sellers”) are

residents and citizens of the State of Utah and maintain a primary residence at 536

West 500 South, Midway, Utah 84049.

             3.     Relief Defendant and Escrowee David W. Shipper, Esq.

(“Escrowee”) is, upon information and belief, an attorney admitted to practice under

the laws of the State of New York with a business address at 7 Times Square, 21st

Floor, New York, New York 10036.           This action is brought against the Relief

Defendant solely in his role as Escrowee and the relief sought is an order directing

surrender of the Contract Deposit that he holds.

             4.     This Court has diversity jurisdiction over this dispute pursuant to

28 U.S.C. § 1332 because the amount in controversy exceeds $75,000 and because

Purchasers and Sellers are citizens of different states. Purchasers are citizens of the

State of New York and Sellers are citizens of the State of Utah. Relief defendant

and Escrowee David W. Shipper, Esq. is a nominal defendant and not a real party-in-

interest in this matter.    Pursuant to well-established case law, Mr. Shipper’s

citizenship is not considered for diversity jurisdiction purposes.

             5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391

because all or a substantial number of the events giving rise to the claims pleaded

herein occurred in New York County and because the property that is the subject of

this action is situated in this County.




                                           2
            Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 3 of 13



                                 Statement of Facts

             6.     Sellers and Purchasers executed a Contract of Sale (the

“Contract”) on or about February 24, 2020 that provided for Purchasers to acquire

Unit 2A (the “Unit”) in the building located at 130 East End Avenue, New York, New

York 10028, together with 72 shares in the cooperative corporation known as 130

East End Avenue Tenants Corporation (the “Corporation”) (together with the Unit,

the “Apartment”). In connection with the execution of the Contract, Purchasers

were required to deliver a Contract Deposit of $375,000 (the “Deposit”) to

Escrowee.

             7.     Pursuant to Paragraph 6.1 of the Contract, the approval of the

Board of Directors of 130 East End Avenue Tenants Corporation (the “Board”) was

required before the Closing specified under the Contract could occur. Paragraph 6.1

of the Contract states that “[t]his sale is subject to the unconditional consent of the

Corporation.”

             8.     Paragraph 6.2 of the Contract states that Purchaser in good faith

must submit to the Corporation or its Managing Agent all required forms and

information, attend “one or more personal interviews, as requested by the

Corporation,” and “promptly submit to the Corporation such further references, data,

and documents reasonably requested by the Corporation.”

             9.     Paragraph 6.3 of the Contract states further that if the consent

of the Corporation “is refused at any time, either Party may cancel this Contract by




                                          3
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 4 of 13



Notice. In the event of cancellation pursuant to this ¶ 6.3, the Escrowee shall refund

the Contract Deposit to Purchaser.”

             10.      Purchaser Michael Wolff is a prominent journalist and author.

             11.      At the time of the execution of the Contract, Mr. Wolff had

several planned projects for 2020 and 2021 from which he expected to derive

substantial income.

             12.      Upon execution of the Contract, Purchasers immediately began

assembling the information necessary to complete the application provided to them

by the Managing Agent for review by the Board. On March 16, 2020, Purchasers’

Broker shared a first draft of their application with Sellers’ Broker. The first draft of

the application reflected Purchasers’ anticipated income for 2020 on the basis of Mr.

Wolff’s then-pending projects.

             13.      During   the   course       of   February   and   March   2020,   the

Coronavirus/COVID-19 pandemic (the “Pandemic”) began to materially disrupt global

markets as well as key segments of the global transportation, media, and publishing

industries. At least one of Mr. Wolff’s major income-producing projects for 2020

required considerable international travel, and by early late March, 2020, it became

evident that this one particular project would not proceed in light of the ongoing

Pandemic. Indeed, even if the project were still viable, Mr. Wolff would have had to

be willing to risk his health and make numerous transatlantic flights starting in the

spring and continuing through the rest of the summer and year. Further, sources for




                                              4
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 5 of 13



the project, many of whom would speak to him only in person, had become

unavailable due to Pandemic-related health risks.

             14.    Shortly after the first draft of the application was shared, and

directly as a result of the Pandemic and related dramatic disruptions in business and

travel, Mr. Wolff learned that several other of his major projects for 2020 would be

postponed indefinitely or canceled outright.     Thus, it became apparent that Mr.

Wolff’s financial situation had dramatically changed and his expected income from

speaking engagements and film and television projects would also be materially

diminished due to Pandemic-related quarantines and closures.

             15.    Accordingly, Mr. Wolff became aware that his projected 2020

and 2021 income would be materially, and potentially drastically, lower than what

was anticipated at the time of the execution of the Contract and at the time that the

first draft of the application was shared with Sellers.

             16.    Immediately coming to the realization of the effect of the

Pandemic upon their income, Purchasers informed their Broker of these grim realities

and he advised them that they in good faith could not proceed with the submission

of the first draft of the application that had been prepared to date.       Instead,

Purchasers understood that they were obligated to revise the first draft of the

application to appropriately and accurately reflect Mr. Wolff’s current and lessened

income stream.

             17.    Notwithstanding these developments, Purchasers remained

committed to purchasing the apartment and were ready and willing to proceed with



                                           5
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 6 of 13



the transaction because they were very confident in Mr. Wolff’s capabilities once the

disruption caused by the Pandemic stabilized. Despite the current diminished income

projections, Purchasers still had what they understood to be a very attractive

package for the Board, in the form of fully-approved written mortgage financing, a

substantial asset picture and a strong history of income generation.

             18.   On March 25, 2020, Purchasers’ Broker shared a second draft

application with Sellers’ Broker that reflected the reality that Purchasers’ financial

situation was required to be revised downward due to the Pandemic and the

attending worldwide financial collapse. In connection with the second draft of the

application, Purchasers submitted a letter from their CPA disclosing that Mr. Wolff’s

current income stream had been impaired because of the global health crisis.

             19.    Mr. Glenn is an expert in finance and founded Western Heritage

Capital, after previously holding senior roles at prominent Wall Street firms Cerberus

Capital Management, Lightyear Capital and Greenhill Capital Partners. Mr. Glenn was

unhappy with Purchasers’ revised financial projections and in an angry phone

conversation with Purchasers’ Broker expressed indignation that Purchasers’

financial projections had changed as a result of the Pandemic. Despite lacking any

basis to do so, Mr. Glenn made the absurd statement that Purchasers were trying to

sabotage the deal by accurately reporting their updated financial circumstances.

             20.    Mr. Glenn was unhappy with Purchasers’ revised financial

disclosures, and suggested, through his Broker, that Purchasers submit misleading

financial disclosures to the Board that presented an unduly optimistic picture of



                                          6
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 7 of 13



Purchasers’ projected income, namely by over-emphasizing the earlier projections in

the initial first draft of the application. However, Mr. Wolff rejected that approach

because he knew that Purchasers had an obligation to submit accurate and non-

misleading financial disclosures to the Board. Accordingly, Purchasers’ submission

to the Board reflected Purchasers’ revised and lessened financial posture.

              21.   On or around March 26, 2020, Purchasers submitted their

completed Application (“the Application”) to the Managing Agent for the Apartment

as required by the Contract. On March 31, 2020, the Managing Agent requested

several formatting revisions to the Application.    Purchasers promptly made the

requested revisions and submitted the Application (as updated) to the Managing

Agent for submission to the Board on or about April 3, 2020.

              22.   On April 13, 2020, the Managing Agent submitted several

written questions to Purchasers concerning the Application.      Purchasers’ Broker

promptly responded with written answers to the questions that same day.

              23.   On April 17, 2020, the Board President directed several written

questions to Purchasers concerning the Application. The Board observed that it had

“significant concerns about the applicants’ financial wherewithal for maintaining the

Apartment.”

              24.   On April 17, 2020, Purchasers’ Broker responded in writing to

the Board and answered several of the Board’s questions. On April 20, 2020, Mr.

Wolff submitted a written response to address the remainder of the Board’s




                                         7
            Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 8 of 13



questions. In the letter, Mr. Wolff addressed his change in financial circumstances

as a result of the Pandemic.

             25.    The Board did not request an interview with Purchasers at any

time.

             26.    On April 24, 2020, the Managing Agent informed the Parties that

the Board “has reviewed and not accepted the application for the above referenced

apartment to Michael Wolff and Victoria Wolff.”

             27.    In light of the Board’s failure to give its assent to the Contract

and transfer the Unit, on April 24, 2020, counsel for Purchasers wrote to counsel

for Sellers and requested the return of the Deposit pursuant to Paragraph 6.3 of the

Contract.

             28.    On April 28, 2020, counsel for Sellers wrote to counsel for

Purchasers and stated that “Sellers have objected to my returning the Contract

Deposit to your client.”

             29.    On April 30, 2020, counsel for Purchasers wrote to counsel for

Sellers and requested that Sellers identify the good faith basis for Sellers’ objection

to the return of the Deposit.

             30.    Counsel for Sellers has not responded to that Request.

             31.    Pursuant to the Contract, Sellers must return the Deposit to

Purchasers. Sellers are in breach of the Contract because they have failed to return

the Deposit, despite having no valid reason to do so.




                                          8
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 9 of 13



             32.    Purchasers are entitled to the return of the Deposit because they

have established that they have fully satisfied all duties and conditions under the

Contract. At all times, Purchasers have proceeded in good faith to attempt to close

the sale and obtain Board approval.

             33.    On May 1, 2020, Escrowee confirmed that he had custody of the

Deposit and pursuant to Purchasers’ demand that he would not release the Deposit

to Sellers without consent of Purchasers.        Sellers are wrongfully causing the

Escrowee to withhold distribution of the Deposit from Purchasers who have good

and better financial opportunities for the Deposit.

                              FIRST CAUSE OF ACTION
                                 (Breach of Contract)

             34.    Plaintiffs reallege and incorporate herein by reference the

allegations in paragraphs 1 through 33 hereof.

             35.    The Contract represents a valid and binding written agreement

between Sellers and Purchasers.

             36.    Purchasers did not obtain approval from the Board for acquisition

of the shares pertaining to the Unit and therefore the Contract is canceled by its

operation and express terms. Pursuant to Paragraph 6.3 of the Contract, Purchasers

are entitled to the return of the Deposit. Sellers have breached the Contract by failing

to return the Deposit.

             37.     Sellers have wrongfully and without a good faith basis instructed

the Escrowee not to release the Deposit to Purchasers.




                                           9
          Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 10 of 13



             38.    By reason of the foregoing, Purchasers have sustained injury and

damages due to Sellers’ breach of Contract and are entitled to compensatory

damages, including, but not limited to, the return of the Deposit held by the

Escrowee, interest and other damages to be proved at trial.

                           SECOND CAUSE OF ACTION
          (Breach of the Implied Covenant of Good Faith and Fair Dealing)

             39.    Plaintiffs reallege and incorporate herein by reference the

allegations in paragraphs 1 through 38 hereof.

             40.    Because the Board has not approved the transfer of the Unit to

Purchasers, the Contract has been canceled, and pursuant to the express terms of

the Contract, the Deposit must be returned to Purchasers.

             41.    Despite demand made upon Sellers for return of the Deposit,

they have failed to respond with a reason as to why they continue to hold the

Deposit, much less explain any good faith basis for not returning the Deposit.

             42.    On information and belief, Sellers have no good faith basis to

retain the Deposit and are refusing to do so to pressure and frustrate Plaintiffs.

             43.    Sellers have acted in a manner that deprives Purchasers of the

right to receive the expected benefits pursuant to the Contract.

             44.    Sellers have engaged in conduct that has breached the implied

covenant of good faith and fair dealing that attends the Contract.

             45.    By reasons of the foregoing, Plaintiffs have sustained injury and

damages by reason of Sellers’ breach of the implied covenant of good faith and fair

dealing that attends the Contract and are entitled to compensatory damages,


                                          10
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 11 of 13



including, but not limited to, the return of the Deposit held by the Escrowee, interest,

attorneys’ fees and consequential damages to be proved at trial.

                            THIRD CAUSE OF ACTION
                       (Specific Performance of the Contract)

             46.    Plaintiffs reallege and incorporate herein by reference the

allegations in paragraphs 1 through 45 hereof.

             47.    Purchasers were not approved by the Board and the Contract is

canceled by its terms. Pursuant to the Contract, Sellers are required to return the

Deposit.

             48.    Sellers have knowingly and intentionally breached the Contract

by failing to return the Deposit and directing the Escrowee to retain the Deposit.

             49.     By reason of the foregoing, Plaintiffs have sustained injury and

damages and are entitled to specific performance of the Contract, including, but not

limited to, an Order of the Court directing the return of the Deposit held by the

Escrowee and other relief to be proved at trial.

                            FOURTH CAUSE OF ACTION
                     (Declaratory Judgment as to the Escrowee)

             50.     Plaintiffs reallege and incorporate herein by reference the

allegations in paragraphs 1 through 49 hereof.

             51.    As described herein, Defendants are liable to Plaintiffs for breach

of contract and for breach of the implied covenant of good faith and fair dealing.




                                          11
           Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 12 of 13



               52.    An actual dispute and controversy exists with respect to whether

Defendants are in breach of the Contract and/or the implied covenant of good faith

and fair dealing.

               53.    An actual dispute or controversy exists as to whether Defendants

owe consequential damages to Plaintiffs, in an amount no less than the amount of

the Deposit.

               54.    Escrowee is adhering to the direction of Defendants, which

direction is wrong and contrary to law.

               55.    By reason of the foregoing, a declaration from the Court is

necessary to determine the rights and obligations of the parties under the Contact

and by that Plaintiffs are entitled to a Declaration that the Deposit held by the

Escrowee pursuant to Paragraph 27 of the Contract shall be delivered to Plaintiffs.

                                  PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs respectfully request that the Court enter a

judgment in their favor as follows:

               a.     Damages against Defendants in an amount to be determined at

trial to compensate Plaintiffs for all monetary and/or economic damages that they

have suffered in an amount of no less than $375,000;

               b.     Consequential damages against Defendants in amounts the

Plaintiffs prove at trial;

               c.     Pre- and post-judgment interest against Defendants in an amount

to be proved at trial;



                                           12
             Case 1:20-cv-03651 Document 1 Filed 05/11/20 Page 13 of 13



               d.    Plaintiffs’   reasonable    attorneys’   fees   and   costs   against

Defendants;

               e.    An Order to the Escrowee directing that the Deposit be delivered

to Plaintiffs; and

               f.    Such further and other relief that the Court deems just and

equitable.

                               DEMAND FOR JURY TRIAL

               Plaintiffs hereby demand a jury trial on all issues to be tried.


Dated: New York, New York
       May 11, 2020

                                          PADUANO & WEINTRAUB LLP


                                          By: /s/ Anthony Paduano
                                                  Anthony Paduano
                                                  Noah H. Bunzl
                                          1251 Avenue of the Americas, Ninth Floor
                                          New York, New York 10020
                                          (212) 785-9100
                                          ap@pwlawyers.com
                                          nhb@pwlawyers.com

                                          Attorneys for Plaintiffs




                                            13
